Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. K. LeCuyer, Ph.D., J.D. on 2/9/2022.

The application’s has been amended as follow and the claim version below replaces all previous claim versions: 
1.      A synergistic combination for defoliating and/or desiccating plants and combatting weeds comprising:
magnesium chlorate; and 
an herbicide selected from the group consisting of glufosinate,  bialaphos, acifluorfen, aclonifen, bifenox, chlomethoxyfen, chlornitrofen, fluorodifen, fluoroglycofen, fluoronitrofen, fomesafen, furyloxyfen, halosafen, lactofen, nitrofen. nitrofluorfen, oxyfluorfen, benzfendizone, and agrochemically 

2. (Cancelled).
3. (Cancelled)

4. (Cancelled)

5. The combination as claimed in claim 1, wherein the herbicide is glufosinate, a salt or ester thereof, or bialaphos ---.

6. (Cancelled)

7. (Cancelled)

8. (Cancelled)

9. (Cancelled)

10. (Cancelled)

11. (Cancelled)

12. The combination of claim 1, wherein the herbicide is glufosinate.

13. The combination of claim 1, wherein the herbicide is acifluorfen.

14. A method of treating a crop, comprising applying to the crop the combination as claimed in claim 1, wherein the crop is selected from the group consisting of cotton, soybean, Swiss chard, sugar beet, carrot, kidney bean, peas, eggplant, potato, flax, sweet potato, morning glory, broad bean, tobacco, tomato, peanut, rape, Chinese cabbage, turnip, cabbage rapeseed, cucumber, pumpkin, sunflower, rice, corn, wheat, barley, oats, rye, sorghum, millet, sugar cane, pineapple, asparagus, green onion, leek, alfalfa, fruit trees, and vines.

15. A synergistic composition for defoliating and/or desiccating plants and combatting weeds comprising:
magnesium chlorate; 
an herbicide selected from the group consisting of glufosinate, bialaphos, acifluorfen, aclonifen, bifenox, chlomethoxyfen, chlornitrofen, fluorodifen, fluoroglycofen, fluoronitrofen, fomesafen, furyloxyfen, halosafen, lactofen, nitrofen. nitrofluorfen, oxyfluorfen, benzfendizone, and agrochemically acceptable salts and esters thereof; and
at least one agrochemically acceptable excipient, wherein combination of the a and b exhibits synergy.

16. A method of defoliating and/or desiccating plants close to harvest comprising applying to the locus of the plant the combination of claim 1. 

17. A method of controlling weeds comprising applying to the locus of the plant the combination of claim 1.

18. The method as claimed in claim 17, wherein the weeds are selected from Ipomoea grandifolia (IAQGR), Cenchrus echinatus (CCHEC), Euphorbia heterophylla (EPHHL), Brachiaria plantaginea (BRAPL), Conyza canadensis (ERICA), Commelina benghalensis (COMBE), and Digitaria insularis (DIGIN).

19. A kit of parts for defoliating and/or desiccating plants and combatting weeds comprising magnesium chlorate and an herbicide selected from the group consisting of glufosinate, bialaphos, acifluorfen, aclonifen, bifenox, chlomethoxyfen, chlornitrofen, fluorodifen, fluoroglycofen, fluoronitrofen, fomesafen, furyloxyfen, halosafen, lactofen, nitrofen. nitrofluorfen, oxyfluorfen, benzfendizone, and agrochemically acceptable salts and esters thereof in a co-pack that is instructed to be tank mixed before application, wherein the mixing of the magnesium chlorate and the herbicide exhibits synergy.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest synergistic activity from the combination of magnesium chlorate and glufosinate, bialaphos, acifluorfen, aclonifen, bifenox, chlomethoxyfen, chlornitrofen, fluorodifen, fluoroglycofen, fluoronitrofen, fomesafen, furyloxyfen, halosafen, lactofen, nitrofen. nitrofluorfen, oxyfluorfen, benzfendizone. Glufosinate was exemplified in the Specification Examples rendering the choice of structurally similar nitrogen and phosphate based bialaphos obvious. Acifluorfen was exemplified in the Specification Examples rendering the choice of structurally similar nitrodiarylether based aclonifen, bifenox, chlomethoxyfen, chlornitrofen, fluorodifen, fluoroglycofen, fluoronitrofen, fomesafen, furyloxyfen, halosafen, lactofen, nitrofen. nitrofluorfen, oxyfluorfen, benzfendizone obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616